EXHIBIT 10.1


TWENTY-THIRD AMENDMENT TO
LEASE


Lessor:        UNION SQUARE LIMITED LIABILITY COMPANY
    
Lessee:        HOMESTREET BANK


Leased Premises:    Commonly referred to as Suite 2000 consisting of an agreed
141,784 rentable square feet (“RSF”) of space in the Two Union Square Building
(the “Building”), as more particularly described in the Lease.


Effective Date of this Amendment:     ________, 2016


Lessor and Lessee are parties to that certain Office Lease dated March 5, 1992,
as amended by a First Amendment thereto dated August 25, 1992; Second Amendment
thereto dated May 6, 1998; Third Amendment thereto dated June 17, 1998; Fourth
Amendment thereto dated February 15, 2000; Fifth Amendment thereto dated July
30, 2001; Sixth Amendment thereto dated March 5, 2002; Seventh Amendment thereto
dated May 19, 2004; Eighth Amendment thereto dated August 31, 2004; Ninth
Amendment thereto dated April 19, 2006; Tenth Amendment thereto dated July 20,
2006; Eleventh Amendment thereto dated December 27, 2006; Twelfth Amendment
thereto dated October 1, 2007; Thirteenth Amendment thereto dated January 26,
2010; Fourteenth Amendment thereto dated January 19, 2012; Fifteenth Amendment
thereto dated May 24, 2012; Sixteenth Amendment thereto dated September 12,
2012; Seventeenth Amendment thereto dated November 8, 2012; Eighteenth Amendment
thereto dated May 3, 2013; Nineteenth Amendment thereto dated May 28, 2013;
Twentieth Amendment thereto dated June 19, 2013; Twenty-First Amendment thereto
dated December 24, 2014; and Twenty-Second Amendment dated August 24, 2015
(collectively, the “Lease”), and desire to further amend the Lease to document
the expansion of the Leased Premises and certain other amendments more
specifically set forth below. Capitalized terms used in this Twenty-Third
Amendment (this “Amendment”) shall have their meanings set forth in the Lease,
unless otherwise set forth herein.


The parties hereby agree as follows:


1.    Confirmation of Current Leased Premises Area and Lessee’s Proportionate
Share of the Building. As of the Effective Date of this Amendment, the Leased
Premises constitutes the following areas:


Floor
RSF
USF
Retail Level (1314 Sixth Ave., Room 219 Seattle WA 98101)
2,766
2,687
11
9,550
8,178
14
20,553
18,272
17
20,553
18,272
18
20,553
18,272
19
20,553
18,272
20
20,553
18,272
21
20,553
18,272
22
6,150
5,314
Total RSF
141,784
125,881
Lessee’s Proportionate Share of the Building
12.5870%



2.    Additions of Space to the Leased Premises. The Leased Premises is hereby
further expanded as follows:


(a)    11th Floor Expansion Space. Effective as of the 11th Floor Expansion
Space Delivery Date defined below, by the addition of approximately 10,820 RSF
(9,871 USF) of space on the 11th Floor of the Building comprising


HomeStreet Bank / USLLC
Twenty-Third Amendment to Lease
-1-

--------------------------------------------------------------------------------

EXHIBIT 10.1


Rooms 1101 through 1114, Rooms 1132 through 1137, and a portion of Room 1115, as
such areas are labeled “Option Space” and depicted in blue on the diagram
attached hereto as a part of Exhibit “A” (the “11th Floor Expansion Space”). The
date on which the 11th Floor Expansion Space is delivered to Lessee and added to
the Leased Premises hereunder is referred to hereinafter as the “11th Floor
Expansion Space Delivery Date”, and is expected to occur on November 1, 2016
(the “Projected 11th Floor Expansion Space Delivery Date”).


(b)     13th Floor Expansion Space. Effective as of the 13th Floor Expansion
Space Delivery Date defined below, by the addition of approximately 20,850 RSF
(18,395 USF) of space on the 13th Floor of the Building, as depicted in blue on
the diagram attached hereto as a part of Exhibit “A” (the “13th Floor Expansion
Space”). The date on which the 13th Floor Expansion Space is delivered to the
Lessee and added to the Leased Premises hereunder is referred to hereinafter as
the “13th Floor Expansion Space Delivery Date”, and is expected to occur
promptly after the Effective Date of this Amendment (the “Projected 13th Floor
Expansion Space Delivery Date”).


(c)     Total Leased Premises Area. The 11th Floor Expansion Space and the 13th
Floor Expansion Space are sometimes individually and collectively referred to
herein as “Expansion Spaces.” On and after the occurrence of the 11th Floor
Expansion Space Delivery Date and the 13th Floor Expansion Space Delivery Date,
the Leased Premises shall constitute the following areas:


Floor
RSF
USF
Retail Level (1314 Sixth Ave., Room 219 Seattle WA 98101)
2,766
2,687
11
20,370
18,049
13
20,850
18,395
14
20,553
18,272
17
20,553
18,272
18
20,553
18,272
19
20,553
18,272
20
20,553
18,272
21
20,553
18,272
22
6,150
5,314
Total RSF
173,454
154,077
Lessee’s Proportionate Share of the Building
15.3986%



Diagrams showing each floor of the Building on which portions of the Leased
Premises are located (including the Expansion Spaces) are attached hereto as
Exhibit “A”. Any further re-measurement of the Building’s rentable and usable
square footages shall not result in a change to Lessee’s rent or other economic
terms during the remainder of the current Term or the “Extended Term” as defined
in the Twenty-First Amendment.


3.    Rent for 11th and 13th Floor Expansion Spaces.




HomeStreet Bank / USLLC
Twenty-Third Amendment to Lease
-2-

--------------------------------------------------------------------------------

EXHIBIT 10.1


a.    Rent for the 11th Floor Expansion Space. Lessee shall commence paying Base
Monthly Rent as to the 11th Floor Expansion Space on the date (the “11th Floor
Expansion Space Commencement Date”) that is the earlier to occur of (i) the date
that is one hundred twenty (120) days after the 11th Floor Expansion Space
Delivery Date, and (ii) the date on which Lessee occupies any portion of the
11th Floor Expansion Space for beneficial business purposes. On and after the
11th Floor Expansion Space Commencement Date, Lessee shall pay as Base Monthly
Rent as to the 11th Floor Expansion Space only the following amounts:


Period
RSF of 11th Floor Expansion Space
Annual Base Rent Rate per RSF
Base Monthly Rent
(11th Floor Expansion Space Only)
11th Floor Expansion Space Commencement Date – December 31, 2017
10,820
$29.00
$26,148.33
January 1, 2018 – December 31, 2018
10,820
$32.50
$29,304.17
January 1, 2019 – December 31, 2019
10,820
$33.50
$30,205.83
January 1, 2020 – December 31, 2020
10,820
$34.50
$31,107.50
January 1, 2021 – December 31, 2021
10,820
$35.50
$32,009.17
January 1, 2022 – December 31, 2022
10,820
$36.50
$32,910.83
January 1, 2023 – December 31, 2023
10,820
$37.50
$33,812.50
January 1, 2024 – December 31, 2024
10,820
$38.50
$34,714.17
January 1, 2025 – December 31, 2025
10,820
$39.50
$35,615.83
January 1, 2026 – December 31, 2026
10,820
$40.50
$36,517.50
January 1, 2027 – December 31, 2027
10,820
$41.50
$37,419.17



b.    Rent for the 13th Floor Expansion Space. The “13th Floor Expansion Space
Commencement Date” shall be deemed to be the 13th Floor Expansion Space Delivery
Date. On and after the 13th Floor Expansion Space Commencement Date, Lessee
shall pay as Base Monthly Rent as to the 13th Floor Expansion Space only the
following amounts:


Period
RSF of 13th Floor Expansion Space
Annual Base Rent Rate per RSF
Base Monthly Rent
(13th Floor Expansion Space Only)
13th Floor Expansion Space Commencement Date – December 31, 2017
20,850
Abated
Abated
January 1, 2018 – December 31, 2018
20,850
$32.50
$56,468.75
January 1, 2019 – December 31, 2019
20,850
$33.50
$58,206.25
January 1, 2020 – December 31, 2020
20,850
$34.50
$59,943.75
January 1, 2021 – December 31, 2021
20,850
$35.50
$61,681.25
January 1, 2022 – December 31, 2022
20,850
$36.50
$63,418.75
January 1, 2023 – December 31, 2023
20,850
$37.50
$65,156.25
January 1, 2024 – December 31, 2024
20,850
$38.50
$66,893.75
January 1, 2025 – December 31, 2025
20,850
$39.50
$68,631.25
January 1, 2026 – December 31, 2026
20,850
$40.50
$70,368.75
January 1, 2027 – December 31, 2027
20,850
$41.50
$72,106.25



c.    Rent for Remainder of Leased Premises. Lessee shall continue to pay all
Base Monthly Rent due for the remainder of the Leased Premises (i.e., the entire
Leased Premises less the Expansion Spaces) pursuant to Section 4 of the
Twenty-First Amendment.




HomeStreet Bank / USLLC
Twenty-Third Amendment to Lease
-3-

--------------------------------------------------------------------------------

EXHIBIT 10.1


d.    Confirmation of Commencement Dates. Lessor and Lessee shall execute a
memorandum confirming the actual 11th Floor Expansion Space Commencement Date
and the actual 13th Floor Expansion Space Commencement Date within a reasonable
period after Lessor’s request.


4.    Base Indices for the 11th and 13th Floor Expansion Spaces.


a.    For the period from the 11th Floor Expansion Space Commencement Date (as
to the 11th Floor Expansion Space) and from the 13th Floor Expansion Space
Commencement Date (as to the 13th Floor Expansion Space), through and including
December 31, 2018, the Base Indices for the Expansion Spaces shall be as
follows:


Consumer Price Index for September 2016.
Cost of electricity per kilowatt‑hour (average) for 12 months ending September
30, 2016.
Janitorial hourly labor rate as of September 30, 2016.
Operating Cost Adjustment Base: $8.11 per sq. ft., per yr.
The Tax base amount shall be in keeping with Section 4 of the Lease, excluding
any special assessments that are, or may be, assessed during the term of the
Lease.
The first rent adjustment pursuant to Section 3 will be January 1, 2018.


b.    Effective on January 1, 2019, the Base Indices for the Expansion Spaces
shall be identical to those applicable to the remainder of the Leased Premises
pursuant to Section 5 of the Twenty-First Amendment:


Consumer Price Index for September 2017.
Cost of electricity per kilowatt‑hour (average) for 12 months ending September
30, 2017.
Janitorial hourly labor rate as of September 30, 2017.
Operating Cost Adjustment Base: Estimated 2017 operating expenses per sq. ft.,
per yr. as reasonably determined by Lessor.
The Tax base amount shall be in keeping with Section 4 excluding any special
assessments that are, or may be, assessed during the term of the Lease.
The first rent adjustment pursuant to Section 3 will be January 1, 2019.


5.    Delivery Condition of 11th and 13th Floor Expansion Spaces. Lessee shall
accept delivery of each of the Expansion Spaces on their respective Expansion
Space Delivery Dates, each in its then as-is condition, and Lessee shall be
responsible for any alterations desired by it to each Expansion Space to prepare
each such space for occupancy. Lessee agrees to accept delivery and possession
of each Expansion Space prior to its respective Expansion Space Delivery Date,
however, if duly tendered by Lessor. However, if Lessor is delayed in delivering
possession of either Expansion Space due to the holdover or unlawful possession
of any portion of such space by any third party, Lessor shall use commercially
reasonable, good faith efforts to obtain possession of such space, and the
respective Expansion Space Delivery Date and Expansion Space Commencement Date
shall be appropriately delayed and Lessee will not lose its rights to either
Expansion Space. Lessee will not be charged any rent, utility charges or other
operating costs or expenses as to the 11th Floor Expansion Space between the
11th Floor Expansion Space Delivery Date and the 11th Floor Expansion Space
Commencement Date.


6.    Additional Improvements to the 11th and 13th Floor Expansion Spaces.
Lessee shall have the right to construct additional improvements to each
Expansion Space based upon mutually approved plans and specifications (the
“Expansion Space Improvements”). Lessee and Lessor shall cooperate in the
design, permitting and construction of the Expansion Space Improvements by
responding to requests for information and taking such other action as may be
required of either of them in connection with approving the plans and
specifications and performing the Expansion Space Improvements in a timely
fashion. Lessor’s approval shall be required for all Expansion Space
Improvements, which approval shall be at Lessor’s sole discretion, except that
Lessor’s approval shall not be unreasonably withheld, conditioned, or delayed
with respect to proposed Expansion Space Improvements (i) that are
non-structural and cosmetic, (ii) for which no building permit is required,
(iii) that do not involve other tenant spaces, exterior surfaces of the
Building, or Building common areas, and (iv) do not involve any changes to or
interface with major Building systems (such as plumbing, electrical,
mechanical/HVAC, sanitary sewer, storm sewer, and fire/life safety systems).
Lessee may request to perform additional work different from or in addition to
the Expansion Space Imrpovements, except Lessee may not


HomeStreet Bank / USLLC
Twenty-Third Amendment to Lease
-4-

--------------------------------------------------------------------------------

EXHIBIT 10.1


make any modifications to the approved Expansion Space Improvements without
Lessor’s prior writen consent. As long as Lessor is then employing an in-house
construction manager, Lessee shall use a Lessor-approved general contractor for
the Expansion Space Improvements, and shall be allowed to negotiate directly
with said contractor so long as subcontract work is competitively bid and
contractor does not self perform more than 15% of said Expansion Space
Improvements. At the time Lessor reviews and consents to the plans and
specifications for the Expansion Space Improvements, Lessor shall notify Lessee
as to which portions thereof shall be subject to removal at the end of the Lease
Term (and any extension or renewal thereof) pursuant to the Lease. Lessee hereby
acknowledges and agrees that (x) Lessee’s general contractor shall be required
to hire union subcontractors for mechanical, electrical, plumbing, and carpentry
trades, and (y) Lessee shall be required to use Lessor’s pre-approved
mechanical, electrical, plumbing, and fire/life safety subcontractors in
connection with the Expansion Space Improvements. Lessor shall not charge Lessee
any supervisory or management fees for the Expansion Space Improvements.


7.    Allowances for Expansion Space Improvements.


a.    Expansion Space Improvement Allowance. Lessor shall provide to Lessee, to
be used for the costs to design and construct the Expansion Space Improvements,
an “Expansion Space Improvement Allowance” of $20.00 per RSF of the 11th and
13th Floor Expansion Space (“Expansion Spaces”); provided that, if the actual
11th Floor Expansion Space Commencement Date occurs on or after January 1, 2018,
then the Expansion Space Improvement Allowance allocable to the 11th Floor
Expansion Space only shall be reduced to be equal to $2.00 per RSF of the 11th
Floor Expansion Space for each year of the then-remaining Term of the Lease
between such actual 11th Floor Expansion Space Commencement Date and December
31, 2027, prorated for partial years. The aforementioned Expansion Space
Improvement Allowance shall be spent only on permanent improvements including
architectural and engineering fees related to the Expansion Spaces based upon
mutually approved plans and specifications as described in Section 6 above. In
the event, the total Expansion Space Improvement Allowance is not spent on the
Expansion Spaces, Lessee shall have the option of applying any balance towards
improvements desired by it and approved by Lessor as and to the extent required
by the Lease on other portions of the Leased Premises in the Building. Payment
of the Expansion Space Improvement Allowance shall be requested by Lessee
promptly following completion of the Expansion Space Improvements, and payment
shall be made within thirty (30) days after the request of Lessee, provided that
Lessee is not then in default under the Lease. Lessor shall pay the Expansion
Space Improvement Allowance when all of the following additional criteria have
been satisfied:


(i)    Lessee has performed all the Expansion Space Improvements in accordance
with the approved plans and specifications and in accordance with all other
applicable provisions of the Lease and this Amendment, including, but not
limited to, the completion of all punchlist items;


(ii)    Lessee has furnished Lessor (A) an affidavit from Lessee listing all
contractors and suppliers whom Lessee has contracted with in connection with the
Expansion Space Improvements, together with the cost of each contract, and (B)
an affidavit from Lessee’s general contractor listing all subcontractors and
suppliers whom the general contractor has contracted with in connection with the
Expansion Space Improvements, together with the cost of each contract;


(iii)    Lessee has obtained a certificate of occupancy, permit signoff, or
other applicable government approval permitting the respective Expansion Space
to be legally occupied;


(iv)    Lessee has fully paid for all of the Expansion Space Improvements and
has furnished to Lessor a certificate from an officer of Lessee stating that all
of the Expansion Space Improvements have been paid for and setting forth the
total amount that was spent on the Expansion Space Improvements;


(v)    Lessee has furnished Lessor original, valid, unconditional mechanic’s
lien releases from the general and all other contractors and suppliers who
performed the Expansion Space Improvements or furnished supplies for or in
connection with Expansion Space Improvements (including all parties listed in
the affidavits referenced above) covering all of the Expansion Space
Improvements and such other evidence as Lessor may reasonably request to
evidence that no liens can arise from the Expansion Space Improvements;




HomeStreet Bank / USLLC
Twenty-Third Amendment to Lease
-5-

--------------------------------------------------------------------------------

EXHIBIT 10.1


(vi)    Lessee has provided a receipt of an Air Balance Report if reasonably
required by Lessor due to the scope of work performed;


(vii)    Lessee has provided to Lessor an updated diskette of Lessee’s as-built
drawings for the Expansion Space Improvements;


(viii)    Lessee shall not be in default under the Lease beyond any applicable
cure period; and


(ix)    Lessee shall have executed and delivered to Lessor an estoppel
certificate stating, in part, that Lessee reserves no rights for claims,
offsets, or back-charges.


b.    Expansion Space Supplemental Allowances. In addition to the Expansion
Space Improvement Allowance, Lessor shall provide to Lessee, at Lessee’s
election in its sole discretion, additional funds to be used for costs to design
and construct the Expansion Space Improvements, an “Expansion Space Supplemental
Allowance” of up to $30.00 per RSF of each Expansion Space. Any and all costs to
design and construct the Expansion Space Improvements in excess of the Expansion
Space Improvement Allowance and, if so elected by Lessee, the Expansion Space
Supplemental Allowance, shall be Lessee’s responsibility and, if performed or
paid for by Lessor, shall be paid upon demand to Lessor. To the extent the
Expansion Space Supplemental Allowance is used by Lessee, Base Rent shall be
repaid to Lessor as follows:


(i) With respect only to Expansion Space Supplemental Allowance funds applied
towards Expansion Space Improvements made to the 11th Floor Expansion Space (the
“11th Floor Supplemental Allowance Portion”), beginning on the 11th Floor
Expansion Commencement Date, and continuing until the last day of the Extended
Term (the “11th Floor Supplemental Allowance Amortization Period”), Base Rent
payable as to the 11th Floor Expansion Space only shall be increased by an
amount necessary to repay the 11th Floor Supplemental Allowance Portion,
amortized over the 11th Floor Supplemental Allowance Amortization Period with
interest at eight percent (8%) per annum. Lessee shall notify Lessor on or
before December 31, 2017 how much of the 11th Floor Supplemental Allowance
Lessee has elected to receive from Lessor. Such election shall be final and
binding on Lessee and may not thereafter be modified without Lessor’s consent.
Within a reasonable period after final completion of the Expansion Space
Improvements to the 11th Floor Expansion Space, Lessor shall determine the total
11th Floor Supplemental Allowance Portion received by Lessee, shall calculate
the increased Base Rent payable by Lessee pursuant to this paragraph, and shall
provide written notice thereof to Lessee.


(ii) With respect only to Expansion Space Supplemental Allowance funds applied
towards Expansion Space Improvements made to the 13th Floor Expansion Space (the
“13th Floor Supplemental Allowance Portion”), beginning on January 1, 2018, and
continuing until the last day of the Extended Term (the “13th Floor Supplemental
Allowance Amortization Period”), Base Rent payable as to the 13th Floor
Expansion Space only shall be increased by an amount necessary to repay the 13th
Floor Supplemental Allowance Portion, amortized over the 13th Floor Supplemental
Allowance Amortization Period with interest at eight percent (8%) per annum.
Lessee shall notify Lessor on or before December 31, 2017 how much of the 13th
Floor Supplemental Allowance Lessee has elected to receive from Lessor. Such
election shall be final and binding on Lessee and may not thereafter be modified
without Lessor’s consent. Within a reasonable period after final completion of
the Expansion Space Improvements to the 13th Floor Expansion Space, Lessor shall
determine the total 13th Floor Supplemental Allowance Portion received by
Lessee, shall calculate the increased Base Rent payable by Lessee pursuant to
this paragraph, and shall provide written notice thereof to Lessee.


(iii)    Notwithstanding anything to the contrary elsewhere in the Lease, except
as set forth in Section 9 of the Twenty-First Amendment, the additional Base
Rent reflecting repayment to Lessor of the Expansion Space Supplemental
Allowance described herein shall not abate in the event of any event or
occurrence permitting Lessee to otherwise abate any Rent payable under the
Lease. Furthermore, in the event the Lease terminates for any reason prior to
the scheduled expiration date of the Extended Term, Lessee shall be required to
pay to Lessor at the time of early termination the unrepaid portion of the
Expansion Space Supplemental Allowance.


8.    Amendments to Swing Space Terms and Conditions.


HomeStreet Bank / USLLC
Twenty-Third Amendment to Lease
-6-

--------------------------------------------------------------------------------

EXHIBIT 10.1




a.    Extension of Swing Space Term as to the 8th Floor Swing Space. Pursuant to
Section 2 of the Twenty-First Amendment, Lessee has the right to use certain
spaces in the Building as “Swing Space,” including without limitation the 8th
Floor Swing Space containing approximately 14,464 RSF of space, at no additional
Rent, through the Swing Space Term, which was originally scheduled to expire on
the earlier of (i) Substantial Completion of certain Tenant Improvements
described in the Twenty-First Amendment, or (ii) December 31, 2016. Effective on
the Effective Date hereof, the parties now wish to extend the Swing Space Term,
as to the 8th Floor Swing Space only, through and including December 31, 2017,
subject to Lessee’s 8th Floor Swing Space Early Surrender Option and Lessor’s
8th Floor Swing Space Reduction Option described below. From January 1 through
and including December 31, 2017, Lessee shall pay Base Monthly Rent as to the
8th Floor Swing Space as follows:


Period
RSF of 8th Floor Swing Space
Annual Base Rent Rate per RSF
Base Monthly Rent
(8th Floor Swing Space Only)
January 1, 2017 – December 31, 2017
14,464
$30.00
$36,160.00



b.    Lessee’s 8th Floor Swing Space Early Surrender Option. Notwithstanding
anything to the contrary elsewhere herein, Lessee shall have the right and
option (“Lessee’s 8th Floor Swing Space Early Surrender Option”) to terminate
the Lease and Lessee’s obligation to pay Base Monthly Rent only as to the entire
8th Floor Swing Space early, effective on a date selected by Lessee (the “8th
Floor Swing Space Early Surrender Date”). To exercise such right, Lessee must
provide written notice to Lessor at least six (6) months prior to Lessee’s
desired 8th Floor Swing Space Early Surrender Date. If Lessee duly exercises
such option, Lessee shall vacate and surrender the entire 8th Floor Swing Space
on or before the 8th Floor Swing Space Early Surrender Date in a similar
condition to that upon delivery, broom clean, normal wear and tear and
condemnation and casualty damage not caused by Lessee excepted, and free of
Lessee’s personal property, furniture, cables, fixtures, and equipment. If
Lessee exercises its 8th Floor Swing Space Early Surrender Option, Lessee shall
remain liable for all Base Monthly Rent and other sums due under the Lease with
respect to the 8th Floor Swing Space up to and including the 8th Floor Swing
Space Early Surrender Date even though billings for such may occur subsequent to
the 8th Floor Swing Space Early Surrender Date.


c.    Lessor’s 8th Floor Swing Space Reduction Option. Lessor shall have the
right (“Lessor’s 8th Floor Swing Space Reduction Option”) to require Lessee to
vacate and surrender a portion of the 8th Floor Swing Space containing
approximately 982 RSF (803 USF), as such area is marked in yellow on the diagram
attached hereto as Exhibit “B” (the “Returnable Swing Space”), by written notice
given to Lessee (“Lessor’s Vacation Notice”), in which event Lessee shall vacate
and surrender the Returnable Swing Space to Lessor effective on a date
designated by Lessor in Lessor’s Vacation Notice (the “Returnable Swing Space
Surrender Date”), provided that: (i) the Returnable Swing Space Surrender Date
shall not be prior to December 31, 2016, and (ii) Lessor’s Vacation Notice must
be given to Lessee at least one hundred twenty (120) days prior to Lessor’s
designated Returnable Swing Space Surrender Date. The Returnable Swing Space
must be returned to Lessor in a similar condition to that upon delivery, broom
clean, normal wear and tear and condemnation and casualty damage not caused by
Lessee excepted, and free of Lessee’s personal property, furniture, cables,
fixtures, and equipment. If Lessor exercises the foregoing option, Lessee shall
remain liable for all Base Monthly Rent and other sums due under the Lease with
respect to the Returnable Swing Space up to and including the Returnable Swing
Space Surrender Date even though billings for such may occur subsequent to the
Returnable Swing Space Surrender Date.


d.    Lessee’s Vacation of 38th Floor Swing Space. Lessee may vacate and
surrender the 38th Floor Swing Space to Lessor at any time following the
Effective Date of this Amendment, on at least ten (10) business days’ prior
written notice to Lessor, but in any event on or before the earlier to occur of
(i) December 31, 2016, or (ii) the date of substantial completion, which shall
include installation of all of Lessee’s furniture, fixtures, equipment and voice
and data cabling, of Lessee’s desired Expansion Space Improvements to the 13th
Floor Expansion Space, in a similar condition to that upon delivery, broom
clean, normal wear and tear and condemnation and casualty damage not caused by
Lessee excepted, and free of Lessee’s personal property, furniture, cables,
fixtures, and equipment.




HomeStreet Bank / USLLC
Twenty-Third Amendment to Lease
-7-

--------------------------------------------------------------------------------

EXHIBIT 10.1


9.    Additional Lessor Improvements on the 11th and 13th Floors. In addition to
the Lessor Improvements described in Section 6.a. of the Twenty-First Amendment
to the 14th, 17th, 18th, 19th, 20th, and 21st Floors of the Building, Lessor
shall (a) at its sole cost, provide updated finishes in the restrooms located on
the 11th and 13th Floors of the Building in conjunction with the general
Building-wide update program, at a level consistent with those finishes
described in Exhibit “B” attached to the Twenty-First Amendment, all work to be
performed in a professional, workmanlike manner and in compliance with all
applicable codes, laws and regulations; (b) at its sole cost, replace lights in
the office areas of the 11th Floor Expansion Space and the 13th Floor Expansion
Space with new Building standard lights consistent with Lessee’s finish levels
described in said Exhibit “B”; and (c) provide an allowance to Lessee in the
amount of $40,000 for each of the 11th and 13th Floors of the Building to be
used by Lessee for upgrades to the elevator lobbies and corridors on such floors
to be performed by Lessor.


10.    Confirmation of Remaining Tenant Improvement Allowance Amount. The
parties hereby confirm and agree that, as of February 1, 2016, the remaining
amount of the “Tenant Improvement Allowance” described in Section 2 of the
Twenty-Second Amendment is $30,332.58.


11.    Parking. Effective (i) on and after the 13th Floor Expansion Space
Commencement Date, Lessee shall have the right to lease an additional fourteen
(14) parking permits for unreserved spaces in the Union Square Garage; and (ii)
on and after the 11th Floor Expansion Space Commencement Date, Lessee shall have
the right to lease an additional seven (7) parking permits for unreserved spaces
in the Union Square Garage. Therefore, following occurrence of the 13th Floor
Expansion Space Commencement Date and the 11th Floor Expansion Space
Commencement Date, the first sentence of Section 30 of the Lease, as most
recently revised in the Twenty-First Amendment, shall be revised to read as
follows: “Lessor shall provide Lessee with the right to lease (i) thirty-three
(33) monthly parking permits for spaces in the controlled access area (as
currently designated) of the Union Square Garage, plus (ii) eighty (80) parking
permits for additional unreserved spaces elsewhere in the Union Square Garage,
for a total of one hundred thirteen (113) stalls.” The remainder of Section 30,
as so revised, shall remain in full force and effect.


12.    Brokers. Except for Jones Lang Lasalle (“JLL”), which represented Lessee
in connection with this Amendment, Lessee shall defend, indemnify, and hold
Lessor harmless from all claims and liabilities or expenses arising from
agreements or other arrangements made by or on behalf of Lessee with any
brokers, finders or other persons. Lessor shall be obligated to pay a leasing
commission to JLL in connection with this Amendment per a separate commission
agreement between Lessor and JLL, but in any case if JLL is not paid such
leasing commission by Lessor within thirty (30) days of invoice, Lessee shall
have the option of paying the agreed-leasing commission to JLL and offsetting
the amount so paid against Rent otherwise due from Lessee under the Lease.
13.    Full Force and Effect. Except as modified herein, the Lease remains
unmodified and in full force and effect.


14.    Counterparts. This Amendment may be executed in counterparts, each of
which, when combined, shall constitute one single, binding agreement. In the
event that any signature is delivered by facsimile transmission or by e-mail
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.


[SIGNATURES ON NEXT PAGE]


HomeStreet Bank / USLLC
Twenty-Third Amendment to Lease
-8-

--------------------------------------------------------------------------------

EXHIBIT 10.1






DATED as of the Date of this Amendment first above set forth.




Lessee:


HOMESTREET BANK,
a Washington state chartered savings bank








By
     
Title:


Date:
Lessor:


UNION SQUARE LIMITED LIABILITY COMPANY, a Washington limited liability company


By: Washington Real Estate Holdings, LLC, a Washington limited liability
company, its Manager


   By   
           Mark Barbieri - Executive Vice President                        


Date:



HomeStreet Bank / USLLC
Twenty-Third Amendment to Lease
-9-

--------------------------------------------------------------------------------

EXHIBIT 10.1




STATE OF WASHINGTON


COUNTY OF KING


ss.





I certify that I know or have satisfactory evidence that Mark Barbieri is the
person who appeared before me, and said person acknowledged that said person
signed this instrument, on oath stated that said person was authorized to
execute the instrument and acknowledged it as the Executive Vice President of
Washington Real Estate Holdings, LLC, a Washington limited liability company,
the Manager of UNION SQUARE LIMITED LIABILITY COMPANY, a Washington limited
liability company, to be the free and voluntary act of such limited liability
company for the uses and purposes mentioned in the instrument.


Dated this ____ day of ____________________ 2016.




(Affix seal or stamp below)

--------------------------------------------------------------------------------

(Signature of Notary)





--------------------------------------------------------------------------------

(Legibly Print or Stamp Name of Notary)
Notary public in and for the State of Washington,
residing at     
My appointment expires     








STATE OF WASHINGTON


COUNTY OF KING


ss.





I certify that I know or have satisfactory evidence that
___________________________ is the person who appeared before me, and said
person acknowledged that said person signed this instrument, on oath stated that
said person was authorized to execute the instrument and acknowledged it as the
___________________of HOMESTREET BANK, a Washington state chartered savings
bank, to be the free and voluntary act of such entity for the uses and purposes
mentioned in the instrument.


Dated this ____ day of ____________________ 2016.




(Affix seal or stamp below)

--------------------------------------------------------------------------------

(Signature of Notary)





--------------------------------------------------------------------------------



HomeStreet Bank / USLLC
Twenty-Third Amendment to Lease
-10-

--------------------------------------------------------------------------------

EXHIBIT 10.1


(Legibly Print or Stamp Name of Notary)
Notary public in and for the State of Washington,
residing at     
My appointment expires     




HomeStreet Bank / USLLC
Twenty-Third Amendment to Lease
-11-

--------------------------------------------------------------------------------






EXHIBIT A


REVISED DIAGRAMS FOR THE LEASED PREMISES




Retail Level


[unionsquarehomestreet_image1.gif]






HomeStreet Bank / USLLC
Twenty-Third Amendment to Lease
EXHIBIT A
Page 1

--------------------------------------------------------------------------------





EXHIBIT A


REVISED DIAGRAMS FOR THE LEASED PREMISES




[unionsquarehomestreet_image2.gif]








HomeStreet Bank / USLLC
Twenty-Third Amendment to Lease
EXHIBIT A
Page 2

--------------------------------------------------------------------------------





EXHIBIT A


REVISED DIAGRAMS FOR THE LEASED PREMISES




[unionsquarehomestreet_image3.gif]
































HomeStreet Bank / USLLC
Twenty-Third Amendment to Lease
EXHIBIT A
Page 3

--------------------------------------------------------------------------------





EXHIBIT A


REVISED DIAGRAMS FOR THE LEASED PREMISES




[unionsquarehomestreet_image4.gif]
























HomeStreet Bank / USLLC
Twenty-Third Amendment to Lease
EXHIBIT A
Page 4

--------------------------------------------------------------------------------





EXHIBIT A


REVISED DIAGRAMS FOR THE LEASED PREMISES




[unionsquarehomestreet_image5.gif]


HomeStreet Bank / USLLC
Twenty-Third Amendment to Lease
EXHIBIT A
Page 5

--------------------------------------------------------------------------------





EXHIBIT A


REVISED DIAGRAMS FOR THE LEASED PREMISES




[unionsquarehomestreet_image6.gif]


HomeStreet Bank / USLLC
Twenty-Third Amendment to Lease
EXHIBIT A
Page 6

--------------------------------------------------------------------------------





EXHIBIT A


REVISED DIAGRAMS FOR THE LEASED PREMISES




[unionsquarehomestreet_image7.gif]


HomeStreet Bank / USLLC
Twenty-Third Amendment to Lease
EXHIBIT A
Page 7

--------------------------------------------------------------------------------





EXHIBIT A


REVISED DIAGRAMS FOR THE LEASED PREMISES




[unionsquarehomestreet_image8.gif]


HomeStreet Bank / USLLC
Twenty-Third Amendment to Lease
EXHIBIT A
Page 8

--------------------------------------------------------------------------------





EXHIBIT A


REVISED DIAGRAMS FOR THE LEASED PREMISES




[unionsquarehomestreet_image9.gif]


HomeStreet Bank / USLLC
Twenty-Third Amendment to Lease
EXHIBIT A
Page 9

--------------------------------------------------------------------------------





EXHIBIT A


REVISED DIAGRAMS FOR THE LEASED PREMISES






















[unionsquarehomestree_image10.gif]






HomeStreet Bank / USLLC
Twenty-Third Amendment to Lease
EXHIBIT A
Page 10

--------------------------------------------------------------------------------






EXHIBIT B


8TH FLOOR RETURNABLE SWING SPACE DIAGRAM
[unionsquarehomestree_image11.jpg]


HomeStreet Bank / USLLC
Twenty-Third Amendment to Lease
EXHIBIT B